DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 9/20/2021.  It is noted that application claims benefit to 14/970,495 filed 12/15/2015 (now US Patent No. 11,128,709).  Claims 1-20 are pending.  


Information Disclosure Statement
 Information disclosure statement dated 9/20/21 has been acknowledged and considered.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,128,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims of the previously patented claims anticipate and/or are an obvious variant of the currently pending claims.  The currently pending claims and reference claims teach receiving, via a processor of a network service provider, a profile of a user; receiving, via the processor and over a packet network associated with the network service provider, from at least a first internet of things device, grocery information on an availability of one or more grocery items for ingesting by the user, wherein the grocery information includes an image of a machine-readable code affixed to the one or more grocery items, and wherein the at least the first internet of things device comprises at least one of: a refrigerator, a freezer, or a cabinet; identifying, via the processor, a type of the one or more grocery items based on the machine-readable code; receiving, via the processor and over the packet network associated with the network service provider, from at least a second internet of things device, ingestion information on ingestion by the user of at least one grocery item of the one or more grocery items, wherein the at least the second internet of things device is distinct from the at least the first internet of things device, and wherein the at least the second internet of things device comprises at least one of: a vessel for containing the at least one grocery item, a food serving dish for containing the at least one grocery item, a plate for containing the at least one grocery item, a bowl for containing the at least one grocery item, a drinking container for containing the at least one grocery item, a cup for containing the at least one grocery item, a glass for containing the at least one grocery item, a mug for containing the at least one grocery item, or a tumbler for containing the at least one grocery item; generating, via the processor, nutritional information, wherein the nutritional information is determined by performing an analysis based on the profile of the user, the type of the one or more grocery items, and the ingestion information, and wherein the nutritional information further indicates a recommended adjustment to the ingestion by the user of the at least one grocery item; and providing, via the processor and over the packet network associated with the network service provider, the nutritional information including the recommended adjustment, to an endpoint device of the user.  

Potential Allowable Subject Matter
Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claim recitations of generating nutritional information as taught in the claimed invention is directed to a mental process.  The claims further teach receiving grocery information from at least a first internet of things device wherein the grocery information includes an image of a machine-readable code affixed to the one or more grocery items, and wherein the at least the first internet of things device comprises at least one selected from a group of: a refrigerator, a freezer, or a cabinet and receiving ingestion information from a second internet of things device wherein the at least the second internet of things device comprises at least one selected from a group of: a vessel for containing the at least one grocery item, a food serving dish for containing the at least one grocery item, a plate for containing the at least one grocery item, a bowl for containing the at least one grocery item, a drinking container for containing the at least one grocery item, a cup for containing the at least one grocery item, a glass for containing the at least one grocery item, a mug for containing the at least one grocery item, or a tumbler for containing the at least one grocery item.  
The recitations of a specific list of a first and second internet things of device integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.


The closest prior art of record Day (2005/0049920) teaches generating, via the processor, nutritional information, wherein the nutritional information is determined by performing an analysis based on the profile of the user, the grocery information, and the ingestion information (Day; para. [0048] The personal computer estimates a set of consumption rates for food items on the shopping list and optionally suggests suitable alternatives for individual food items (i.e. “nutritional information”) based upon the estimated consumption rates (i.e. “ingestion information”); nutritional data associated with food items on the shopping list (i.e. “grocery information”) and dietary objectives of the user (i.e. “profile of the user”) and Tatourian (2016/0180723) teaches receiving information via an internet of things device (para. [0037] teaches a smart refrigerator (i.e. “internet of things” device) with a plurality of sensors used to observe contextual information such as food consumption of the person and nutrition information of food observed by the refrigerator).  

However Day in view of Tatourian, alone or in combination do not expressly teach: 
receiving, via the processor and over a packet network associated with the network service provider, from at least a first internet of things device, grocery information on an availability of one or more grocery items for inqestinq by the user 
receiving, via the processor and over the packet network associated with the network service provider, from at least a second internet of things device, ingestion information on ingestion by the user of at least one grocery item of the one or more grocery items, wherein the at least the second internet of things device is distinct from the at least the first internet of things device; and
generating, via the processor, nutritional information, wherein the nutritional information is determined by performing an analysis based on the profile of the user, the grocery information, and the ingestion information, and wherein the nutritional information further indicates a recommended adjustment to the ingestion by the user of the at least one grocery item.

No decision has been made on allowability in light of pending rejections.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobyashi (JP 2000348122 A) para. [0007] teaches a history database device according to a first aspect of the present invention comprises a food information management means, a storage and retrieval date storage means, and a storage operation means. Storage and retrieval information is managed, the storage and retrieval date storage means stores and outputs the storage and retrieval dates of the foodstuffs, and the storage operation means stores the information output by the foodstuff information management means and the storage and retrieval date storage means as history information and stores the contents.

Hood (Hood, Ernie.  “Connecting to a sustainable future.”   Environmental Health Perspectives111.9: A474(6). National Institute of Environmental Health Sciences. (Jul 2003)) the closest NPL of record teaches intellectrics can be used to efficiently power "domotics"--the smart appliances in the digital household. A line of smart refrigerators, washing machines, ovens, and dishwashers designed to be remotely micromanaged for optimal power efficiency has been engineered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        12/16/22